ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on November 8, 1973 (287 So. 2d 158(2) ) dismissing as moot the appeal in this cause from the final judgment of the Circuit Court for Dade County, Florida; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 24, 1974 (299 .So.2d 17) and mandate now lodged in this cqj$rt, quashed this court’s judgment with directions;
Now, therefore, It is Ordered that the order of dismissal of this court filed in this cause on November 8, 1973 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the trial court with directions to proceed in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A. R.).